Citation Nr: 1706331	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-42 094	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residual scars associated with coronary artery disease, status post coronary artery bypass grafting (CABG), myocardial infarction (MI), rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied a compensable rating for residual scars associated with coronary artery disease, status post CABG, MI.  In an October 2015 rating decision, the RO increased the rating to 10 percent.  


FINDING OF FACT

In correspondence received by VA in September 2016, the Veteran indicated his intent to withdraw the issue currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

The Board notes parenthetically, that while the Veteran identified another issue that he also wished to withdraw in his September 2016 letter, the only issue on appeal is the one listed on the title page of this decision.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


